      

      
 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
     Jason T. Howe,                                  No. CV17-4699 PHX DGC (MHB)
 9
                             Petitioner,             ORDER
10
11   vs.

12   Charles Ryan, et al.,

13                           Respondents.

14
15          Petitioner Jason T. Howe has filed a petition for writ of habeas corpus pursuant to
16   28 U.S.C. § 2254. Doc. 1. United States Magistrate Michelle H. Burns has issued a
17   report and recommendation (“R&R”) recommending that the petition be denied and
18   dismissed with prejudice. Doc. 13. No objection has been filed, which relieves the Court
19   of its obligation to review the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);
20   Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114,
21   1121 (9th Cir. 2003). The Court will accept the R&R and deny the petition.
22          IT IS ORDERED:
23          1.     The R&R (Doc. 13) is accepted.
24          2.     The petition for writ of habeas corpus (Doc. 1) is denied and dismissed
25                 with prejudice.
26          3.     A certificate of appealability and leave to proceed in forma pauperis on
27                 appeal are denied
28
      

      
 1       4.    The Clerk is directed to terminate this action.
 2       Dated this 23rd day of January, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            ‐ 2 ‐ 
